Case 2:19-cv-07046-MWF-FFM Document 43-1 Filed 02/05/20 Page 1 of 4 Page ID #:1201




                  Attachment A
Case 2:19-cv-07046-MWF-FFM Document 43-1 Filed 02/05/20 Page 2 of 4 Page ID #:1202




     1 DAVIDA BROOK (275370)
       dbrook@susmangodfrey.com
     2 SUSMAN GODFREY LLP
       1900 Avenue of the Stars, 14th Floor
     3 Los Angeles, CA 90067
       Telephone: (310) 789-3100
     4 Facsimile: (310) 789-3150
     5 VINEET BHATIA (Pro Hac Vice)
       vbhatia@susmangodfrey.com
     6 SUSMAN GODFREY LLP
       1000 Louisiana Suite 5100
     7 Houston, TX 77002
       Telephone: (713) 651-9366
     8 Facsimile: (713) 654-6666
     9 Attorneys for Plaintiff
       GREGORY BLATT
    10
    11
    12                       UNITED STATES DISTRICT COURT
    13        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
    14
    15 GREGORY BLATT,                          Case No. 2:19-cv-07046-MWF-FFM(x)
    16              Plaintiff,                 Hon. Michael W. Fitzgerald
    17        vs.
                                               REPRESENTATION STATEMENT
    18 ROSETTE PAMBAKIAN and SEAN
       RAD; and DOES 1 – 10, inclusive,
    19
                 Defendants.
    20
    21
    22
    23
    24
    25
    26
    27
    28
Case 2:19-cv-07046-MWF-FFM Document 43-1 Filed 02/05/20 Page 3 of 4 Page ID #:1203




     1        Plaintiff Gregory Blatt files this Representation Statement with its Notice of
     2 Cross Appeal pursuant to Federal Rule of Appellate Procedure 12(b) and Ninth
     3 Circuit Rule 3-2(b).
     4        The following identities all parties to the appeal, and identifies their respective
     5 counsel by name, firm, address, and telephone number.
     6
     7   PARTIES                        COUNSEL OF RECORD
     8   Plaintiff Greg Blatt           SUSMAN GODFREY LLP
                                        DAVIDA P. BROOK
     9                                  dbrook@susmangodfrey.com
    10                                  Avenue of the Stars, 14th Floor
                                        Los Angeles, CA 90067
    11                                  Telephone: (310) 789-3100
    12                                  Facsimile: (310) 789-3150

    13                                  VINEET BHATIA
    14                                  vbhatia@susmangodfrey.com
                                        1000 Louisiana Suite 5100
    15                                  Houston, TX 77002-5096
    16                                  Telephone: (713) 653-7855
                                        Facsimile: (713) 654-6666
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                   1
Case 2:19-cv-07046-MWF-FFM Document 43-1 Filed 02/05/20 Page 4 of 4 Page ID #:1204




     1    Defendants Rosette        GIBSON, DUNN & CRUTCHER LLP
          Pambakian and Sean Rad    DEBORAH L. STEIN (SBN 224570)
     2
                                    DStein@gibsondunn.com MICHAEL
     3                              H. DORE (SBN 227442)
                                    MDore@gibsondunn.com
     4
                                    333 South Grand Avenue
     5                              Los Angeles, CA 90071-3197
     6                              Telephone: (213) 229-7000
                                    Facsimile: (213) 229-7520
     7
     8                              ORIN SNYDER (admitted pro hac vice)
                                    OSnyder@gibsondunn.com
     9                              200 Park Avenue
    10                              New York, NY 10166-0193
                                    Telephone: (212) 351-2400
    11                              Facsimile: (212) 351-6335
    12
                                    GRETA B. WILLIAMS (SBN 267695)
    13                              GBWilliams@gibsondunn.com
    14                              1050 Connecticut Avenue, N.W.
                                    Washington, D.C. 20036-5306
    15                              Telephone: (202) 887-3745
    16                              Facsimile: (202) 530-4230

    17
    18
         DATED: February 5, 2020        DAVIDA BROOK
    19
                                        VINEET BHATIA
    20                                  SUSMAN GODFREY LLP
    21
    22                                  By: /s/ Vineet Bhatia
    23                                      VINEET BHATIA
                                        Attorneys for Plaintiff
    24
                                        GREGORY BLATT
    25
    26
    27
    28
                                             2
